Citation Nr: 0839836	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  02-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to nonservice-connected 
hypertension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which declined the veteran's application seeking to 
reopen previously denied claims of entitlement to service 
connection for hypertension and an eye disorder; and denied 
service connection for residuals of a stroke.  By a January 
2007 decision, the Board denied the veteran's request to 
reopen previously denied claims for service connection for 
hypertension and an eye disorder, and denied service 
connection for residuals of a stroke.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims.  Pursuant to a Joint Motion for Remand, in a 
May 2008 Order, the Court vacated the Board decision and 
remanded the claims to the Board for readjudication, in 
accordance with the Joint Motion.

In correspondence received by the Board in May 2006, the 
veteran raised new claims of entitlement to service 
connection for severe joint pain and prostate cancer.  Those 
claims have not been developed for appellate review, and the 
Board refers them to the RO for appropriate action.

Service connection for high blood pressure was previously 
denied in a February 1960 rating decision.  Service 
connection for exophoria with headaches and double vision was 
denied in an August 1960 Board decision.  However, the claims 
presently on appeal are more appropriately framed as 
entitlement to service connection for hypertension and an eye 
disorder.  Ashford v. Brown, 10 Vet. App. 120 (1997).

The issues of entitlement to service connection for 
hypertension, an eye disorder, and residuals of a stroke are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not timely appeal a February 1960 rating 
decision that denied service connection for high blood 
pressure.

2.  Evidence received since the February 1960 rating decision 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  In an August 1960 decision the Board denied the 
appellant's claim for service connection for exophoria with 
headaches and double vision.

4.  Evidence submitted since the August 1960 Board decision 
denying service connection for an eye disorder is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The February 1960 rating decision that denied service 
connection for high blood pressure is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§  3.104(a), 3.160(d), 20.302, 
20.1103 (2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for high blood pressure.  38 
U.S.C.A §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The August 1960 decision of the Board that denied service 
connection for an exophoria with headaches and double vision 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  
3.160(d), 20.1100, 20.1104, 20.1105 (2007).

4.  New and material evidence has been received to reopen a 
claim for service connection for an eye disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  The Board is aware of the 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
regarding notice requirements for claims to reopen final 
decisions.  However, the issue of whether new and material 
evidence has been submitted to reopen the claim is being 
resolved in favor of the claimant.  Therefore, the Board 
finds that the requirements outlined in Kent for a claim of 
new and material evidence are no longer applicable in this 
case.

A February 1960 rating decision denied the claim for service 
connection for high blood pressure.  An August 1960 Board 
decision denied service connection for exophoria with 
headaches and double vision.  Although the RO found that new 
and material evidence sufficient to reopen the claims had 
been submitted in an February 2006 supplemental statement of 
the case, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 8 Vet. App. 1 (1995).  A finally adjudicated claim 
is an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103, 
20.1104 (2007).  Thus, the April 1960 decision became final 
because the appellant did not file a timely appeal.  Since 
the Chairman of the Board did not order reconsideration of 
the Board's August 1960 decision, it also became final.  
38 C.F.R. § 20.1100 (2007).

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claims on August 2, 2001.  Under 
the applicable provisions, new and material evidence is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Evidence may be considered new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision.  Hodge v. West, 115 F.3d 1356 (Fed. Cir. 1998).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence decision considered at the time of the RO rating 
decision in February 1960 and the August 1960 Board decision 
consisted of service medical records; private treatment 
records; a March 1960 VA examination report; and statements 
from the veteran.  The RO found that the veteran's high blood 
pressure pre-existed his service.  The Board found that the 
veteran's eye condition existed prior to, and was not 
aggravated by service.
New medical evidence includes an August 1951 Department of 
Defense certificate of medical examination, dated prior to 
the veteran's service, which indicates that the veteran's 
vision test revealed 20/20 vision in the eyes bilaterally 
without evidence of disease or injury.  It also indicates 
that he had a blood pressure reading of 140/88.

The Board finds that the evidence received since the February 
1960 rating decision and August 1960 Board decision, presumed 
credible for this purpose, when viewed with that previously 
of record, is new and material because is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claims.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claims has been received.  New and 
material evidence having been submitted, the claims for 
service connection for the hypertension and an eye disorder 
are reopened, and the appeal is granted to that extent only.


ORDER

New and material evidence having been received, the 
application to reopen the claims for service connection for 
hypertension and an eye disorder, is granted.


REMAND

Additional development is needed prior to the disposition of 
the veteran's claims for service connection for hypertension, 
an eye disorder, and residuals of a stroke.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion when it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development

With respect to the veteran's claim for service connection 
for hypertension, he contends that he has hypertension which 
is related to his service.  The service medical records 
indicate that his blood pressure was 140/80 during a February 
1953 pre-induction examination.  In May 1954, the veteran's 
blood pressure was 194/94 and he was observed in the hospital 
for essential hypertension, but none was found.  A June 1954 
clinical record indicates a history of hypertension and a 
diagnosis of overexertion.

During a March 1960 VA examination, the veteran was diagnosed 
with benign hypertension.  Post-service medical records 
reflect treatment for hypertension.  As the relationship 
between the veteran's current hypertension and his period of 
active service remains unclear, the Board finds that a remand 
for an examination and opinion is necessary in order to 
fairly address the merits of this claim.

With respect to the veteran's claim for service connection 
for an eye disorder, he contends that he currently has an eye 
disorder that is related to his service.  The service medical 
records include a February 1953 pre-induction examination 
report which reflects a normal eye examination.  An April 
1955 separation examination reflects normal vision of 20/20 
bilaterally.  Records dated in June 1953 suggest that the 
veteran had a pre-existing eye condition.

An August 1951 certificate of medical examination from the 
Department of Defense is negative for any eye conditions and 
reflects vision of 20/20 bilaterally.

On VA examination in March 1960 vision was found to be 20/15 
bilaterally and the veteran was diagnosed with esophoria.

Private medical records include a May 1960 medical note which 
reflects a diagnosis of exophoria with a slight astigmatism 
and hyperopia.  A September 2001 report notes that the 
veteran injured his eye in service.  On examination, vision 
was 20/20 bilaterally with correction and full extra-ocular 
movements with only a slight alternating exotropia.  In July 
2004, he denied any vision changes or vision loss.  As the 
relationship between the veteran's current eye disorder and 
his period of active service remains unclear, the Board finds 
that a remand for an examination and opinion is necessary in 
order to fairly address the merits of this claim.

Finally, with respect to the veteran's claim for service 
connection for residuals of a stroke, the veteran contends 
that his stroke was caused by hypertension which first 
manifested during his service.  The service medical records 
include a May 1954 record which reflects the veteran's 
complaints of headaches and dizziness since 1951.  However, a 
neurological examination was unremarkable.

Post service private medical records dated in July 2004 
indicate that the veteran suffered a stroke in July 1998 with 
radiographic evidence of disease with no clinical deficit.  
As the relationship between the veteran's stroke and any 
residuals thereof and his period of service, including 
treatment for hypertension, remains unclear, the Board finds 
that a remand for an examination and opinion is necessary in 
order to fairly address the merits of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran an appropriate VA 
examination to ascertain the nature and 
etiology of any current hypertension.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  The 
rationale for all opinions must be 
provided.  In addition, the examiner 
should provide the following opinions:

    (a)  Diagnose any current hypertension.

(b)  Is it clear and unmistakable that 
any current hypertension pre-existed 
service, and if so, is it at least as 
likely as not (50 percent probability 
or greater) that it underwent a 
permanent increase in severity during 
the natural course of the disability or 
as a result of his service?  If so, the 
examiner should state whether any 
permanent increase in underlying 
pathology was due to the normal 
progression of the disease.

(c)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current hypertension was 
incurred during or is related to the 
veteran's service, including in-service 
treatment for hypertension during 
service?

2.  Schedule the veteran an appropriate VA 
examination to ascertain the nature and 
etiology of any current eye disorder.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
opinions of record, including the June 
1953 opinion.  The rationale for all 
opinions must be provided.  In addition, 
the examiner should provide the following 
opinions:

    (a)  Diagnose any current eye disorder.
    
(b)  Is the diagnosed eye disorder, 
including esotropia and exotropia, a 
refractive error of the eye or a 
congenital or developmental defect?

(c)  If the diagnosed eye disorder, 
including esotropia and exotropia, is a 
refractive error of the eye or a 
congenital or developmental defect, is 
it clear and unmistakable that any 
current eye disorder pre-existed 
service, and if so, is it at least as 
likely as not (50 percent probability 
or greater) that the eye disorder 
underwent a permanent increase in 
severity during or as a result of the 
veteran's service or that there was a 
superimposed injury during his service?  
If so, the examiner should state 
whether any permanent increase in 
underlying pathology was due to the 
normal progression of the disorder.

(d)  If the diagnosed eye disorder is 
not a refractive error of the eye or a 
congenital or developmental defect, is 
it at least as likely as not (50 
percent probability or greater) that 
any current eye disorder was incurred 
during the veteran's service, including 
treatment and complaints of vision 
problems during service?

3.  Schedule the veteran an appropriate VA 
examination to ascertain the nature and 
etiology of any residuals of a stroke.  
The claims folder should be reviewed by 
the examiner and that review should be 
indicated in the examination report.  The 
rationale for all opinions must be 
provided.  In addition, the examiner 
should provide the following opinions:

    (a)  Diagnose any current residuals of 
a stroke.

(b)  Is it as likely as not (50 percent 
probability or greater) that any 
current residuals of a stroke were 
incurred in or aggravated by the 
veteran's service, or are due to or the 
result of service or any hypertension 
during service?

4.  Then, readjudicate the claims.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


